Citation Nr: 0625987	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-33 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an October 28, 1970, rating decision which denied 
service connection for left ear disability was clearly and 
unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION


The veteran served on active duty from December 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in November 2003, and a 
substantive appeal was received in November 2003.  This 
appeal has been advanced on the Board's docket pursuant to 38 
C.F.R. § 20.900(c).

The issue on appeal was before the Board in January 2004 at 
which time it was denied.  The veteran appealed the Board's 
January 2004 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In January 2006, the Court 
vacated the Board's January 2004 decision and remanded it 
back for further proceedings consistent the Court's January 
2006 decision.  

In a September 2005 decision, the Board denied another appeal 
by the veteran on the issue of whether new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for left ear disability.  It appears 
that the veteran appealed that Board decision to the Court, 
and by Order dated in February 2006, the Court granted the 
veteran's motion to stay that appeal pending the Board's 
decision on the clear and unmistakable error issue.  


FINDINGS OF FACT

1.  By rating decision dated October 28, 1970, the RO denied 
a claim of entitlement to service connection for left ear 
disability; the veteran was notified of that determination, 
but he did not file a notice of disagreement to initiate an 
appeal.

2.  The October 28, 1970, rating decision was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The October 28, 1970, rating decision is final. 38 
U.S.C.A. § 7105(c) (West 2002).

2.  The October 28, 1970, rating decision which denied 
entitlement to service connection for left ear disability was 
not clearly and unmistakably erroneous. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  However, a request for reversal or revision of a 
prior decision due to clear and unmistakable error is not a 
claim, but rather a collateral attack on a prior decision.  
Thus, one requesting such reversal or revision is not a 
claimant within the meaning of VCAA and consequently, the 
notice and development provisions of the VCAA do not apply in 
CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Factual Background

On a Report of Medical History completed by the veteran at 
the time of his entrance examination in December 1969, he 
indicated that he had, or had had, ear, nose or throat 
trouble as well as running ears.  In the physician's summary 
section of the examination report (for commenting on all 
answers by the veteran to questions about various disorders), 
the examiner referenced a left perforated tympanic membrane 
and running ear.  The report of the entrance examination 
reveals that clinical evaluation of the veteran's drums 
(perforation) were found to be normal.  It was also reported 
that his ears in general (internal and external canals) were 
normal.  The report of audiometric examination showed pure 
tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
25
20
5
-
5


Although not entirely legible, under summary of defects it 
appears that defective hearing left was noted.

The veteran entered active duty service on December 29, 1969.  
The report of entrance examination includes an express 
notation that no disqualifying defects or communicable 
diseases were noted that date.  

A January 2, 1970, clinical record indicates that a noted 
defect was running ears with a perforation of the eardrum on 
the left; the year 1963 was referenced.  Clinical records 
document that the veteran was seen on several occasions in 
February 1970 for an ear infection with drainage and bleeding 
of one week's duration.  One record refers to otitis externa 
left ear.

A June 1970 clinical record notes that the veteran's left ear 
had been draining chronically and had been put on medication 
in February 1970 with no relief.  It includes the notation 
that the veteran reported that he was told he had a hole in 
his ear drum three years prior.  Examination showed a 
definite perforation in the middle of the drum.  Another 
clinical record dated the same month indicates that the 
veteran had a perforated tympanic membrane with chronic 
otitis and granulations around the perforation.

A Medical Board report dated in June 1970 indicates that the 
18-year-old veteran had a seven-year history of intermittent 
drainage from the left ear and perforation of the tympanic 
membrane.  It was noted that the veteran reported at the time 
of his enlistment that he had a perforation of the left 
tympanic membrane.  It was the opinion of the Medical Board 
that the veteran had a perforation of the left tympanic 
membrane with chronic otitis media and chronic mastoiditis on 
the left which existed prior to enlistment.  It was 
specifically found by the Medical Board (consisting of three 
military medical examiners) that the left ear problem existed 
prior to the veteran's entry into active duty and was not 
aggravated by the veteran's active duty service.  The veteran 
was discharged from service in July 1970.

In August 1970, the veteran filed a claim of service 
connection for left ear disability.  In an October 28, 1970 
rating decision, the RO denied the claim on the basis that 
the facts showed that the left ear disability occurred prior 
to entry into service and was not incurred or aggravated by 
service.  The veteran was furnished notice of the October 28, 
1970, rating decision and notice of appellate procedures, but 
he did not file a notice of disagreement.

Analysis

Since the veteran did not initiate an appeal from the October 
28, 1970, rating decision, that determination became final.  
38 U.S.C.A. § 7105(c).  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 C.F.R. § 3.105(a).  The veteran has advanced a claim that 
the October 28, 1970, rating decision involved clear and 
unmistakable error.  The RO denied this claim, and the 
present appeal ensued.  Therefore, the question now before 
the Board is whether or not the October 28, 1970, rating 
decision involved clear and unmistakable error.

The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision." Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The Court has also held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000).

Additionally, the mere disagreement as to how the facts were 
weighed does not constitute clear and unmistakable error.  
Dobbin v. Principi, 15 Vet. App. 323, 326 (2001).  Moreover, 
the error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error." Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

To the extent that the veteran's argument in the present 
appeal may rely on evidence which was not of record at the 
time of the October 1970 rating decision, the Board again 
stresses that a CUE decision must be based on the evidence of 
record at the time of the disputed decision.

It appears that the veteran's claim of CUE is based in large 
part on relatively recent developments regarding VA laws and 
regulations dealing with the presumption of soundness.  
Basically, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the later-complained-of disability was not detected.  At the 
time of the October 1970 rating decision, the provisions of 
38 C.F.R. § 3.304(b) provided that the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, "or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior 
thereto."  This regulation expressly provides that the term 
"noted" denotes "only such conditions as are recorded in 
examination reports," and that "history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b)(1).

However, the provisions of 38 C.F.R. § 3.304(b) have been 
invalidated insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003); VAOGCPREC 3-2003.  The veteran's 
representative argues that VAOPGPREC 3-2003, issued on July 
16, 2003, forms the basis for the CUE claim.  VAOPGPREC 3- 
2003 holds that in order to rebut the presumption of sound 
condition under 38 U.S.C. § 1111 (38 U.S.C. § 311 at the time 
of the October 1970 rating decision), VA must show, by clear 
and unmistakable evidence, both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  The invalidated portion of 38 
C.F.R. § 3.304(b) did not require clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service.

New interpretations of a law subsequent to an RO decision 
cannot form the basis for a valid claim of CUE.  Smith (Rose) 
v. West, 11 Vet. App. 134, 137 (1998), quoting Berger, 10 
Vet. App. at 170; VAOPGCPREC 9-94 (March 25, 1994); 
VAOPGCPREC 25-95 (Dec. 6, 1995) (to the effect that a 
collaterally attacked decision's application of a regulation, 
which is subsequently invalidated, is not "obvious" error 
(i.e., CUE)) and also 38 C.F.R. § 3.105 (2003) (decisions 
will not be revised on the change in interpretation of law).  
The Board therefore finds that there was no CUE in the 
October 28, 1970, rating decision based on the veteran's 
argument under the provisions of VAOPGCPREC 3-2003.

At this point the Board observes that the Court's January 
2006 Memorandum Decision which vacated the prior January 2004 
Board decision appears to suggest that the Board should 
address an apparent difference in the underlying reasons for 
the 1970 RO denial as opposed to the Board's January 2004 
denial.  It appears that the Court may be viewing the RO's 
reference in its decision to findings set forth in an 
admission physical examination report as indicative of the 
fact that the RO found that a preexisting left ear disorder 
had been noted on entry into service and that the presumption 
of soundness did not apply.  However, the Board's 
interpretation of the language in the 1970 rating decision is 
that the RO's reference to the report of admission physical 
examination was meant to refer to the report of admission to 
the Navy Hospital which was subsequent to the veteran's 
examination at the time of entry into service.  Although not 
expressly discussed by the RO, the Board's reading of the 
1970 rating decision in its entirely leads the Board to 
conclude that the RO did in fact find that no ear disability 
was noted on entry into service and that the presumption of 
soundness did apply.  In fact, the 1970 rating decision 
begins by expressly acknowledging that the veteran's 
induction physical examination was within normal limits and 
that no ear disability was noted.  However, although not 
clearly articulated by the RO, the remainder of the language 
of the 1970 rating decision effectively showed that RO deemed 
the presumption of soundness to be rebutted and that the ear 
disorder preexisted service and was not aggravated by 
service.  As hereinafter discussed, the Board finds no clear 
and unmistakable error in the RO's 1970 decision. 

The Board begins with the premise that the veteran is 
competent to report on the presence of running ears or 
drainage prior to and during active duty.  Drainage from the 
ear is a symptom as opposed to a diagnosis.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 493 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

The service medical records show that during the course of 
receiving medical treatment, the veteran reported a history 
of running ears or drainage.  The symptoms including running 
ears reported by the veteran, along with the service clinical 
records were taken into account when the Medical Board 
determined that the veteran's ear disorder existed prior to 
his active duty service.  While the Medical Board's finding 
is based on a medical history provided by the veteran, the 
Board has found that the veteran is competent to report on 
the presence of draining ears.  

The Court noted in its January 2006 Memorandum Decision, that 
the Board was incorrect in its application of Doran v. 
Derwinski, 3 Vet. App. 388.  The holding of that case as 
reported by the Board in its January 2004 decision was that, 
as a matter of law, the veteran's own admission of a pre-
service history of medical problems during subsequent in-
service clinical examinations does constitute clear and 
unmistakable evidence that the disorder preexisted service.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In the January 
2006 Memorandum Decision, the Court clarified that the Doran 
case's holding was that the appellant's own admissions were 
sufficient to rebut the presumption of soundness was based 
upon the record before the Court in that case.  The Court 
noted that the appellant in Doran reported that he had been 
under the care of a psychiatrist for about two years prior to 
active duty service.  The Court opined that, although the 
appellant in Doran was a lay person and was not capable of 
making a psychiatric diagnosis, the fact that he was under 
the care of a psychiatrist was capable of lay observation and 
was considered the type of clear and unmistakable evidence 
necessary to rebut the presumption of soundness.  With regard 
to the present appeal, the Court then found that a perforated 
left tympanic membrane was not the type of injury capable of 
lay observation.  However, in the present decision, the Board 
finds that the determination that the veteran's left ear 
disability existed prior to active duty can be supported 
based upon his report (during the course of seeking medical 
care during service) of the presence of running ears prior to 
service.  The veteran is competent to observe and accurately 
report on the presence of symptoms capable of lay 
observation, such as running ears.  Based on the reported 
symptomatology of running ears being present prior to active 
duty, the Board believes that the Doran case is applicable to 
the present case and that the veteran's reports of the 
presence of this symptomatology at the time of his entrance 
examination does constitute clear and unmistakable evidence 
that the disorder preexisted service. 

Moreover, the record shows that at least on one occasion 
during the course of seeking medical treatment during 
service, the veteran reported that he had been told that he 
had a hole in his ear drum three years before.  This 
statement suggests that the veteran did seek out medical care 
for his ear disorder prior to service (just as the appellant 
in Doran reported he had sought out psychiatric care prior to 
service).  Therefore, this statement by the veteran can 
arguably be viewed as clear and unmistakable evidence of a 
preexisting disorder under the Doran case as well.  

The fact that the veteran consistently reported that his ear 
problems began prior to active duty including running ears 
and the fact that a Medical Board reviewed this history along 
with the service medical records and concluded that the 
veteran had a pre-existing disability suggests that the RO 
was not clearly and unmistakably erroneous in its inherent 
finding that there was obvious and manifest evidence that the 
ear disability existed prior to the veteran's active duty 
service.  

Further, to the extent that the present CUE claim may be 
based on a contention that the preexisting left ear 
disability increased in severity during service, the evidence 
before the RO in October 1970 included a detailed report of a 
June 1970 Medical Board proceeding which shows that after 
examining the veteran and his medical history, three 
medically trained individuals concluded that the preexisting 
disability was not aggravated by the veteran's service.  This 
medical opinion is entitled to considerable weight and, in 
view of the fact that there was no contrary medical opinion 
of record at that time, it would appear that any argument 
that the veteran may now advance with regard to this evidence 
would constitute a mere difference of opinion as to how the 
evidence was weighed.  A disagreement as to how facts were 
weighed does not constitute CUE.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  In other words, it appears that the 
medical opinion by the Medical Board to the effect that there 
was no aggravation would even constitute clear and 
unmistakable evidence of no increase in severity during 
service in light of the lack of any opposing medical opinion.  
Although service medical records showed treatment for ear 
infections during service, temporary flare-ups during service 
of the symptoms of a disability, without overall worsening of 
the condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The three military medical examiners who conducted 
the Medical Board proceeding had the medical evidence of in-
service left ear infections before them, but nevertheless 
reported their opinion that there was no aggravation during 
service.  In the absence of any contrary competent medical 
opinion before the RO in 1970, the Board would find the 
Medical Board opinion in this regard to not only be 
persuasive, but also rise to the higher standard of clear and 
unmistakable evidence of no aggravation during service.


ORDER

The appeal is denied.


	 ____________________________________________  	
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


